Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 07, 2019

The Court of Appeals hereby passes the following order:

A19E0031. DINA SWEARNGIN v. GID ROWELL.

        Dina Swearngin filed this emergency motion for an extension of time in which
to file her application for discretionary review. On October 12, 2018, the Superior
Court of Fayette County issued an order extending a consent temporary protective
order (TPO) against Swearngin to a 36-month TPO. Following a hearing on
December 8, 2018, the trial court issued an order denying Swearngin’s motion for a
new trial on December 12, 2018. Swearngin seeks an additional 30 days in which to
file her application so that a transcript of the hearing may be filed in connection with
her application. Court of Appeals Rule 40 (b) authorizes this Court to grant
emergency motions “[i]n the exercise of its inherent power.” Pursuant to Rule 16 (c),
“[r]equests for extensions of time to file discretionary applications must be directed
to this Court and should be filed pursuant to Rule 40 (b), Emergency Motions.” See
also Rule 31 (i) (“[n]o extensions of time will be granted to file a discretionary
application unless a motion for extension is filed on or before the application due
date”).
        Swearngin’s emergency motion for an extension of time in which to file an
application for discretionary review, having been filed in accordance with this Court’s
rules and in the exercise of our discretion, is hereby GRANTED until February 11,
2019.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/07/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.